EXHIBIT 10.57


 

February 2, 2004

 

VIA HAND DELIVERY

 

Cynthia Stephens

Pharsight Corporation

 

Dear Cynthia:

 

On behalf of Pharsight Corporation (“Pharsight” or the “Company”) and in
conjunction with Execustaff, Inc. (“Execustaff”), I am pleased to offer you the
position of Senior Vice President and Chief Financial Officer, reporting
directly to me.  In your role, you will provide leadership for our Finance,
Information Technology, Human Resources and Legal groups.

 

We are confident that you will make an outstanding addition to our team.  There
are many professional and technical challenges and the company is still small
enough and growing rapidly enough to provide ample opportunity for professional
development and an increasing role in the leadership of the firm.  As a young
and recently public company, Pharsight also offers you the opportunity to
participate in the company’s growth, on both a financial and intellectual basis.

 

Base Salary and Bonus Potential

 

Your base salary will be $240,000 annually, and will be paid semi-monthly.  In
FY2004 (which began April 1, 2003) and for subsequent years, you will be
eligible for an annual performance bonus, pursuant to the terms and conditions
of the Company’s Management Incentive Bonus Program, targeted at thirty-five
(35%) percent of your base salary, with total compensation targeted at $324,000.
This bonus is tied to the company corporate performance goals and will be
pro-rated for FY2004 to reflect the date on which you joined the Company as
Interim Chief Financial Officer.  The Company’s Compensation Committee will
determine in its sole discretion whether you have earned an annual bonus, and
the amount of any earned annual bonus.

 

The Company may modify your compensation from time to time as it deems
necessary.

 

Employee Benefits

 

You will be eligible for Pharsight’s employee benefits programs, including
health, dental, life and disability insurance and 401(k) plan.

 

Stock Options

 

In addition, the Company’s Compensation Committee has approved a stock option
grant to you of two hundred fifty thousand (250,000) shares of the Company’s
common stock, with an exercise price equal to the fair market value of such
shares in accordance with the terms of the Company’s 2000 Equity Incentive Plan.
Such options will vest over a four (4) year period as follows: 25% will vest

 

--------------------------------------------------------------------------------


 

Offer Letter for Cynthia Stephens

February 2, 2004

 

on the first anniversary date of grant and the remainder will vest in equal
monthly installments thereafter until fully vested (“Vesting Schedule”). 
However, upon a Change of Control (as defined in the Company’s 2000 Equity
Incentive Plan), the Vesting Schedule will accelerate by one (1) year
(“Accelerated Vesting”).  Accelerated Vesting will immediately vest upon a
Change of Control, the number of options equal to the amount, which would have
vested one year from the occurrence of such event.  Accelerated Vesting
described herein will supplement, but not supersede section 12(c) of the
Company’s 2000 Equity Incentive Plan as amended and restated.

 

Proprietary Information and Inventions Agreement; Company Policies and
Procedures

 

As a condition of your employment with Pharsight, you will be required to sign
the Company’s Proprietary Information and Inventions Agreement, two originals of
which are enclosed.  Please sign both originals and return one to me with your
acceptance of this offer.

 

In order to comply with Federal labor law requirements (IRCA), you will be
required to provide the Company documentary evidence of your identity and
eligibility for employment in the United States.  Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

In addition, you will continue to be required to abide by the Company’s policies
and procedures, as may be in effect from time to time and as reflected in the
Company’s Employee Handbook.

 

At-Will Employment Relationship

 

Your employment continues to be terminable at-will, and either you or the
Company may terminate your employment relationship at any time, with or without
Cause (defined below) or advance notice.

 

Severance Benefits

 

In the event that your employment is involuntarily terminated by the Company
without Cause, as your sole severance benefits, the Company will continue to pay
your base salary and health care benefits in effect on the termination date for
nine (9) months (the “Severance Payments”).  As a condition of your receipt of
the Severance Payments, you must first enter into a separation agreement with
the Company that includes your general release of all known and unknown claims,
in a form provided by the Company.  The Severance Payments will be paid on the
Company’s normal payroll schedule and will be subject to standard deductions and
withholdings.

 

For the purposes of this letter, “Cause” for your termination shall mean: 
(a) your conviction of any felony or of any crime involving dishonesty; (b) your
participation in any fraud or act of dishonesty against the Company; (c) the
material breach of your duties to the Company, including persistent
unsatisfactory performance of job duties; (d) your intentional damage to, or
willful misappropriation of, any property of the Company; (e) your material
breach of any written agreement with the Company (including this Agreement or
your Proprietary Information Agreement); or (f) conduct, that in the good faith
and reasonable determination of the Board demonstrates gross unfitness to serve.

 

In addition, if, within six (6) months of a Change in Control (defined below),
you resign from your employment with the Company and such resignation qualifies
as a Resignation for Good Reason (defined below), you shall be entitled to
receive the Severance Benefits, provided that you must first enter into a

 

2

--------------------------------------------------------------------------------


 

separation agreement with the Company that includes your general release of all
known and unknown claims, in a form provided by the Company.

 

For the purposes of this letter, the occurrence of either of the following
events shall constitute a “Change in Control”:  (a) the sale or lease of all or
substantially all of the assets of the Company; or (b) an acquisition of the
Company by another corporation or entity by consolidation, merger or other
reorganization in each case in which the holders of the Company’s outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the corporation or other entity purchasing such assets or surviving
such transaction.

 

For purposes of this letter, a “Resignation for Good Reason” shall mean a
resignation by you due to any of the following events which occur after and as a
direct result of a Change in Control: (1) a material reduction in compensation,
unless such a reduction is applied, by resolution of the Board of Directors, to
all members of the Company’s officers; (2) a material adverse change in your
title due to a demotion; (3) a material adverse reduction in your role and
responsibilities; or (4) a requirement for you to relocate as a part of your
position.

 

You will not be eligible for any severance benefits in the event of a
termination with Cause or any resignation that does not qualify as a Resignation
for Good Reason.

 

If the relationship between Execustaff and the Company is terminated for any
reason, you will agree that the Company will become solely responsible as your
employer for all payroll, workers’ compensation and benefits, including
severance and vacation pay, and you will agree to seek the same only from the
Company.

 

I am providing two originals of this letter.  Please sign and return one to
indicate your acceptance.  This offer is valid through February 6, 2004.  We are
excited about the prospect of having you on the Pharsight team.

 

Sincerely,

 

/s/ Shawn O’Connor

 

Shawn O’Connor

President and Chief Executive Officer

Pharsight Corporation

 

Enclosures

 

I accept employment with Pharsight Corporation subject to the terms and
conditions hereof.  I understand that the terms set forth in this letter
supersede all oral discussions I may have had with anyone in the Company.

 

ACCEPTED:

 

/s/ Cynthia Stephens

 

Cynthia Stephens

 

February 2, 2004

 

Date

 

3

--------------------------------------------------------------------------------